Title: From James Madison to James Monroe, 26 August 1814
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Brookville Aug: 26. [1814] 10 OC. P.M
        
        I expected this morning to have reached Genl. W. & yourself before your departure from Montgy. C.H. but was delayed so that I did not arrive there till 6 OC. Partly to obtain quarters, partly with a view to be within communication with you, I have proceeded thus far, in company with Mr. Rush Genl. Mason &c; and avail myself of the Bearer to inform you that I will either wait here till you join me, or follow & join you as you may think best. Let me know your idea on the subject by the bearer. If you decide

on coming hither, the sooner the better. Mr. Rush will remain here also. Mr Jones is with my family & his own on the other side of the Potowmac; but will come to the City the moment he hears of its evacuation. Genl Armstrong & Mr. Campbell are I understand at Fredericktown. I shall given them immediate notice of the change in the state of things, and desire them to conform to it. A letter from Genl. Smith (of Winchester) to Genl. A. was put into my hands by an express at Montgomery C.H. stating that a Brigade of Militia wd. come on or not as might be desired. I have sent it open to Genl. W. who can judge best of the answer proper to be given, and will act on the letter accordingly. Accept my best wishes & great esteem.
        
          J. Madison
        
      